Citation Nr: 1503276	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for an eye condition.

6. Entitlement to service connection for high cholesterol.

7. Entitlement to service connection for joint and muscle pain, to include as secondary to medications.

8. Entitlement to service connection for left leg nerve pain.

9. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left ankle.

10. Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1978 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  

The issues of entitlement to service connection for sinusitis, bilateral hearing loss, a low back disability, bilateral knee disability, eye condition, joint and muscle pain, and left leg nerve pain and entitlement to increased ratings for degenerative joint disease of the left ankle and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is not a disability for VA benefits purposes.


CONCLUSION OF LAW

The criteria are not met for service connection for high cholesterol. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Board notes that in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. (See at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations that are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014)).

The VCAA and its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant as to the information and evidence needed to substantiate a claim.  The Veteran is to be informed what evidence VA would obtain or assist in obtaining and what information or evidence he or she is responsible for providing. 38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). By way of various letters dated throughout the course of the appeal, the Veteran was apprised of the downstream disability rating and effective date elements for his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd. sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board notes there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  Medical records, both private and VA, have been associated with the claims file.  He also had the opportunity to provide testimony on his own behalf at a videoconference hearing before the undersigned in November 2014.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board, therefore, finds that all notification and development adequate for an equitable determination of this claim has been accomplished.  Accordingly, appellate review may proceed at this time.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Whether Service Connection for High Cholesterol is Warranted

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no material question that the Veteran has, or has had high cholesterol. Unfortunately, elevated cholesterol in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding.  See 61 Fed. Reg. 20,440 -20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

VA law restricts claims for service connection to that which involves a current qualifying disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). 

In this instance, therefore, the Veteran cannot establish recovery for high cholesterol.  It nonetheless warrants mention that the Veteran already has been awarded service connection for hypertension associated with his underlying high cholesterol.  However, again, high cholesterol in and of itself does not present a disabling condition to warrant service connection, and therefore this claim is being denied.  The benefit-of-the-doubt doctrine does not apply as the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regards to his claims for sinusitis, bilateral hearing loss, a low back disability, bilateral knee disability, eye condition, joint and muscle pain, and left leg nerve pain, the Veteran testified at his November 2014 that he had all these claimed conditions during service.   

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In addition to direct service connection, arthritis, a chronic disease, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c). 

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Board does not refute the fact that the Veteran has current diagnoses of these claimed conditions.  Thus, the resolution of the Veteran's claims turn on consideration of the in-service medical evidence as to incurrence, and the medical evidence as to nexus. 

When there is evidence of both an in-service incident and a later injury, the Board's task is to decide to what extent each may have contributed to the Veteran's present disability. To the extent that it is impossible to separate the effects of a service connected disability from a non-service-connected disability, the law requires that all the symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).   

The Board consequently finds that a remand of the claims for service connection for bilateral hearing loss, a low back disability, bilateral knee disability, eye condition, joint and muscle pain, and left leg nerve pain is necessary as there is not sufficient competent medical evidence on file to decide these claims.  

Moreover, regarding his claims for increased ratings for degenerative joint disease of the left ankle (left ankle disorder) and erectile dysfunction (ED), the Veteran has also indicated that these disabilities have increased in severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  As such, the Veteran should be reexamined to reassess the severity of his left ankle disorder and ED.  38 C.F.R. § 3.327(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his sinus disorder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any sinus disorder is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. The Veteran should be afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any bilateral hearing loss is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

4. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any low back disability is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

5. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his bilateral knee disability.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any bilateral knee disability is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

6. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his bilateral eye disorder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any bilateral eye disorder is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

7. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his joint and muscle pain, to include as secondary to his medications.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any joint and muscle pain, to include as secondary to his medications, is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service.  This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

8. The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his left leg nerve pain.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  Any indicated studies should be performed. 

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any left leg nerve pain is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service. This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 
In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

9.  The Veteran should be afforded the appropriate VA examination to reassess the severity of his left ankle disorder (degenerative joint disease).  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All pertinent symptomatology, including left ankle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  Any additional indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

10. Schedule the Veteran for a VA genitourinary examination to assess the current severity of his service-connected erectile dysfunction.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand, must be sent to the examiner for review.

The examiner shall report the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.
 In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

11. The RO/AMC should review the examination reports obtained as a result of this remand and ensure that they comply with the Board's remand directives and are otherwise adequate before returning this case to the Board.

12. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


